  4:20-cv-03095-JMG-CRZ Doc # 53 Filed: 02/24/21 Page 1 of 1 - Page ID # 194




                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF NEBRASKA

BRENT ARNOLD,

                     Plaintiff,                            4:20CV3095

        vs.
                                                             ORDER
LOANCARE,    LLC,       EXPERIAN
INFORMATION SOLUTIONS, INC.,
EQUIFAX INFORMATION SERVICES,
LLC, and TRANS UNION, LLC,

                     Defendants.




        IT IS ORDERED that the motion to withdraw filed by Brandon J. Crainer, as
counsel of record for Defendant, Experian Information Solutions, Inc. (Filing No.
52), is granted. Brandon J. Crainer shall no longer receive electronic notice in this
case.


        Dated this 24th day of February, 2021.

                                             BY THE COURT:

                                             s/ Cheryl R. Zwart
                                             United States Magistrate Judge
